Citation Nr: 1029834	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-32 511	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran had active service from July 1975 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking to establish service connection for 
Hepatitis C.  In his August 2009 substantive appeal, he requested 
either a hearing before a Veterans Law Judge (VLJ) at the RO, via 
videoconference, or a hearing before a VLJ sitting at the RO (a 
Travel Board hearing). 

Review of the record reveals the Veteran has been incarcerated at 
the Kentucky Department of Corrections since at least April 1986.  
He is serving a 47 year sentence with a minimum release date of 
July 17, 2017.  In a letter dated June 24, 2010, the Veteran was 
informed of options available should he not be released from 
incarceration.  He was also told that if he did not respond 
within thirty days
a hearing would be scheduled.  He has not responded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a VLJ, (i.e., Travel Board or 
videoconference), as the docket permits.  
A copy of the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


